           Case 1:19-cr-00690-KPF Document 68 Filed 08/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                     -v.-                             19 Cr. 690 (KPF)

ARIEL TAVAREZ, et al.,                                    ORDER

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court has been advised that, as a result of restrictions on movement

at the Metropolitan Correctional Center (“MCC”) and the Metropolitan

Detention Center (“MDC”), due in part to the COVID-19 health emergency,

inmates detained at those facilities are now permitted to possess and review

electronic discovery files in their units. However, at a conference in this case,

held on August 20, 2020, the Court was advised by defense counsel that, for

two defendants currently detained at the MCC, there were serious problems

accessing electronic discovery files on the computers in Defendants’ units.

Further investigation by the Court suggests that many of the unit computers at

the MCC and MDC are inoperable or otherwise out of service, or alternatively,

lack the software necessary to review electronic discovery files. Accordingly,

the Court ORDERS representatives from counsels’ office for each of the MCC

and MDC to advise the Court of each of the following on or before

September 25, 2020:

      1.      The number of units per facility, the number of computers per

              unit, the number of working computers per unit, and the number

              of inmates per unit;
          Case 1:19-cr-00690-KPF Document 68 Filed 08/25/20 Page 2 of 3




     2.      Whether each of the working computers is operable with respect to

             the following programs, which are necessary for the review of

             electronic discovery files: Adobe Reader (or open source software

             with substantially similar capabilities), Microsoft Office Suite (or

             open source software with substantially similar capabilities), VLC

             Media Player, and Google Chrome (or other browser capable of

             viewing .html files);

     3.      The number of operable computers, as defined above, per unit, and

             the number of inmates reliant on each operable computer for

             review of electronic discovery files;

     4.      The availability of facilities that would permit the storing and

             charging of laptop computers or tablets in each unit in the MCC

             and MDC; and

     5.      The security risks, if any, of the introduction of laptop computers

             or tablets, from which the ability to send and receive information is

             removed or disabled, for the sole purpose of reviewing discovery

             and legal materials from:

             a.    electronic discovery files that are preloaded onto said laptop

                   or tablet, or

             b.    a media storage device with electronic discovery files that

                   relate to an inmate’s criminal case.

     Counsel for the MCC and MDC are further ORDERED to show cause in

writing on or before September 25, 2020, why laptop computers or tablets

                                          2
        Case 1:19-cr-00690-KPF Document 68 Filed 08/25/20 Page 3 of 3




should not be introduced into the units, were such devices (i) incapable of

accessing the internet and otherwise sending or receiving information;

(ii) supplied by the Criminal Justice Act Case Budgeting Attorney for the

Second Circuit Court of Appeals; and (iii) introduced after the development of

appropriate security and logistical protocols at each facility and pursuant to

such protocols.

      The Government is directed to transmit a copy of this Order to the

appropriate counsel at each of the MCC and the MDC.

      SO ORDERED.

Dated: August 25, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        3
